 1   CALVIN E. DAVIS(SBN:101640)
     cdavis@grsm.com
 2   A. LOUIS DORNY(SBN:212054)
     ldorny@grsm.com
 3   GORDON REES SCULLY MANSUKHANI, LLP
     633 West Fifth Street, 52' floor
 4   Los Angeles, CA 90071
     Telephone:(213) 576-5024
 5   Facsimile:(213) 680-4470

 6   Attorneys for Defendant
     G4S SECURE SOLUTIONS (USA), INC.
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11   FLORICEL LIBORIO RAMOS,                             Case No.3:19-cv-2757
     MARIA DE JESUS MEDINA RAMIREZ,
12   MARIA VALDOVINOS DIAZ,                              ANSWER AND JURY DEMAND OF
     YOLANDA VALLEJO MEDRANO,                            DEFENDANT G4S SOLUTIONS (USA),
13                                                       INC. IN RESPONSE TO PLAINTIFFS'
                    Plaintiffs,                          COMPLAINT
14
            v.
15
     G4S SECURE SOLUTIONS (USA), INC.,
16
                    Defendant.
17

18          Defendant G4S SECURE SOLUTIONS (USA) INC., ("G4S"), by and through its
19   attorneys, responds to the Complaint filed by Plaintiffs FLORICEL LIBORIO RAMOS, MARIA
20   DE JESUS MEDINA RAMIREZ, MARIA VALDOVINOS DIAZ and YOLANDA VALLEJO
21   MEDRANO ("Plaintiffs") as follows:
22                                  RESPONSE TO INTRODUCTION
23          1.      The allegation contained in Paragraph 1 consists of Plaintiffs' characterization of this
24   action to which no response is required. To the extent that a response is required, G4S admits a
25   contract with the U.S. Departnt of Homeland Security, Immigration and Customs Enforcement
26   ("ICE") to drive individuals in ICE custody from one detention facility to another. As to whether
27   G4S abused or mistreated Plaintiffs, or participated or acquiesced in any mistreatment or abuse of
28                                                    -1-
                 ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                             IN RESPONSE TO PLAINTIFFS' COMPLAINT
                       1   these Plaintiffs by others, G4S explicitly denies such allegations.

                       2           2.      G4S admits transporting detainees Floricel Liborio Ramos, Maria Valdovinos Diaz,

                       3   Maria de Jesus Medina Ramirez, and Yolanda Vallejo Medrano ("Plaintiffs"). As to the claims

                       4   against G4S in Paragraph 2, G4S denies such allegations. G4S lacks knowledge or information

                       5   sufficient to form a belief as to the truth of any allegations not addressing conduct by G4S and

                       6   therefore denies them.

                       7           3.      G4S denies the allegations directed against it in Paragraph 3. G4S lacks knowledge

                       8   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

                       9   G4S and therefore denies them.

                      10           4.      G4S denies the allegations directed against it in Paragraph 4. G4S lacks knowledge

                      11   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by
.4       O
                      12   G4S and therefore denies them.
O             i--71
              O       13
        11)
              c:D                                               RESPONSE TO PARTIES
 ea
        4..4L5 tr;    14           5.      On information and belief, G4S admits the allegations contained in Paragraph 5 that

                      15   Plaintiff Floricel Liborio Ramos is a Mexican citizen. As to the balance of the allegations contained

g'144
                      16   in Paragraph 5, G4S does not have knowledge or information sufficient to form a belief as to the
 0      VI
        fe)
        s.0
                      17   truth of the allegations and therefore denies the allegations.
 0

                      18           6.      On information and belief, G4S admits the allegations contained in Paragraph 6 that

                      19   Plaintiff Maria de Jesus Medina Ramirez is a Mexican citizen. As to the balance of the allegations

                      20   contained in Paragraph 6, G4S does not have knowledge or information sufficient to form a belief

                      21   as to the truth of the allegations and therefore denies the allegations.

                      22           7.      On information and belief, G4S admits the allegations contained in Paragraph 7 to

                      23   that Plaintiff Maria Valdovinos Diaz is a Mexican citizen. As to the balance of the allegations

                      24   contained in Paragraph 7, G4S does not have knowledge or information sufficient to form a belief

                      25   as to the truth of the allegations and therefore denies the allegations.

                      26           8.      On information and belief, G4S admits the allegations contained in Paragraph 8 that

                      27   Plaintiff Yolanda Vallejo Medrano is a Mexican citizen. As to the balance of the allegations

                      28                                                      -2-
                                        ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                                                    IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1   contained in Paragraph 8, G4S does not have knowledge or information sufficient to form a belief

 2   as to the truth of the allegations and therefore denies the allegations.

 3           9.       G4S admits it is a Delaware company headquartered in Jupiter, Florida and provided

 4   transportation services to ICE in the state of California, including within ICE's San Francisco Area

 5   of Responsibility ("AOR"). G4S denies the balance of the allegations contained in Paragraph 9.

 6                         RESPONSE TO SUBJECT-MATTER JURISDICTION

 7           10.      G4S denies that this Court has subject-matter jurisdiction over Plaintiffs' claims.

 8           11.      Paragraph 11 states a legal conclusion to which no response is required. To the

 9   extent a response is required G4S denies that this Court has subject-matter jurisdiction over

10   Plaintiffs' claims.

11           12.      Paragraph 12 states a legal conclusion to which no response is required. To the

12   extent a response is required, G4S denies that this Plaintiff's claims meet or exceed $75,000 in

13   compensatory damages, or any at all. G4S also denies that this Plaintiff's claims meet or exceed

14   $75,000 in punitive damages, or any at all.

15                            RESPONSE TO PERSONAL JURISDICTION

16           13.      Paragraph 13 states a legal conclusion to which no response is required. To the

17   extent a response is required, G4S admits G4S employees and agents drove individuals in ICE

18   custody throughout Northern California and physically worked at ICE offices in San Francisco and

19   San Jose. G4S denies the balance of the allegations.

20                 RESPONSE TO VENUE AND INTRADISTRICT ASSIGNMENT

21           14.      If this Court has subject-matter jurisdiction, G4S admits that venue lies in this Court

22   pursuant to 28 U.S.C. § 1391(b)(2). G4S denies the remaining allegations in Paragraph 14.

23           15.      Paragraph 15 states a legal conclusion as to jurisdiction to which no response is

24   required. To the extent a response is required, G4S admits an office location in San Francisco.

25                             RESPONSE TO FACTUAL ALLEGATIONS

26           16.      G4S admits that on July 17, 2017, Plaintiffs were in the custody of ICE and housed

27   at the West County Detention Facility ("WCDF") in Richmond, California. G4S denies the balance

28                                                      -3-
                   ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                               IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1   of the allegations directed against it in Paragraph 16. G4S lacks knowledge or information sufficient

 2   to form a belief as to the truth of any allegations not addressing conduct by G4S and therefore

 3   denies them.

 4           17.     G4S denies the allegations directed against it in Paragraph 17. G4S lacks knowledge

 5   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 6   G4S and therefore denies them.

 7           RESPONSE TO TRANSPORT FROM WCDF TO SAN FRANCISCO

 8          18.      G4S does not have knowledge or information sufficient to form a belief as to the

 9   truth of the allegations in Paragraph 18 and therefore denies the allegations.

10          19.      G4S does not have knowledge or information sufficient to form a belief as to the

11   truth of the allegations in Paragraph 19 and therefore denies the allegations.

12           20.     G4S denies the allegations directed against it in Paragraph 20. G4S lacks knowledge

13   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

14   G4S and therefore denies them.

15          21.      G4S denies the allegations directed against it in Paragraph 21. G4S lacks knowledge

16   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

17   G4S and therefore denies them.

18          22.      G4S denies the allegations directed against it in Paragraph 22. G4S lacks knowledge

19   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

20   G4S and therefore denies them.

21          23.      G4S denies the allegations directed against it in Paragraph 23. G4S lacks knowledge

22   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

23   G4S and therefore denies them.

24          24.      G4S denies the allegations directed against it in Paragraph 24. G4S lacks knowledge

25   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

26   G4S and therefore denies them.

27          25.      G4S denies the allegations directed against it in Paragraph 25. G4S lacks knowledge

28                                                     -4-
                   ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                               IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 2   G4S and therefore denies them.

 3           26.     G4S denies the allegations directed against it in Paragraph 26. G4S lacks knowledge

 4   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 5   G4S and therefore denies them.

 6           27.     G4S denies the allegations directed against it in Paragraph 27. G4S lacks knowledge

 7   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 8   G4S and therefore denies them.

 9           28.     G4S denies the allegations directed against it in Paragraph 28. G4S lacks knowledge

10   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

11   G4S and therefore denies them.

12           29.     G4S denies the allegations directed against it in Paragraph 29. G4S lacks knowledge

13   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

14   G4S and therefore denies them.

15          30.      G4S denies the allegations directed against it in Paragraph 30. G4S lacks knowledge

16   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

17   G4S and therefore denies them.

18          31.      G4S denies the allegations directed against it in Paragraph 31. G4S lacks knowledge

19   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

20   G4S and therefore denies them.

21           RESPONSE TO BUS TRANSPORT FROM SAN FRANCISCO TO GILROY

22          32.      G4S denies the allegations directed against it in Paragraph 32. G4S lacks knowledge

23   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

24   G4S and therefore denies them.

25          33.      G4S denies the allegations directed against it in Paragraph 33. G4S lacks knowledge

26   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

27   G4S and therefore denies them.

28                                                     -5-
                   ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                               IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1           34.     G4S denies the allegations directed against it in Paragraph 34. G4S lacks knowledge

 2   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 3   G4S and therefore denies them.

 4           35.     G4S is without sufficient information to admit or deny the allegations in Paragraph

 5   35, and on that basis, G4S denies the allegations.

 6                 RESPONSE TO VAN TRANSPORT FROM GILROY TO FRESNO

 7           36.     G4S denies the allegations in Paragraph 36 of Plaintiffs' Complaint.

 8           37.     G4S denies the allegations directed against it in Paragraph 37. G4S lacks knowledge

 9   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

10   G4S and therefore denies them.

11           38.     G4S denies the allegations directed against it in Paragraph 38. G4S lacks knowledge

12   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

13   G4S and therefore denies them.

14           39.     G4S denies the allegations directed against it in Paragraph 39. G4S lacks knowledge

15   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

16   G4S and therefore denies them.

17           40.     G4S denies the allegations directed against it in Paragraph 40. G4S lacks knowledge

18   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

19   G4S and therefore denies them.

20           41.     G4S denies the allegations directed against it in Paragraph 41. G4S lacks knowledge

21   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

22   G4S and therefore denies them.

23           42.     G4S denies the allegations directed against it in Paragraph 42. G4S lacks knowledge

24   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

25   G4S and therefore denies them.

26          43.      G4S denies the allegations directed against it in Paragraph 43. G4S lacks knowledge

27   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

28                                                     -6-
                   ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                               IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1   G4S and therefore denies them.

 2           44.     G4S denies the allegations directed against it in Paragraph 44. G4S lacks knowledge

 3   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 4   G4S and therefore denies them.

 5           45.     G4S denies the allegations directed against it in Paragraph 45. G4S lacks knowledge

 6   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 7   G4S and therefore denies them.

 8           46.     G4S denies the allegations directed against it in Paragraph 46. G4S lacks knowledge

 9   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

10   G4S and therefore denies them.

11           47.     G4S denies the allegations directed against it in Paragraph 47. G4S lacks knowledge

12   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

13   G4S and therefore denies them.

14           48.     G4S denies the allegations directed against it in Paragraph 48. G4S lacks knowledge

15   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

16   G4S and therefore denies them.

17           49.     G4S denies the allegations directed against it in Paragraph 49. G4S lacks knowledge

18   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

19   G4S and therefore denies them.

20           50.     G4S denies the allegations directed against it in Paragraph 50. G4S lacks knowledge

21   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

22   G4S and therefore denies them.

23           51.     G4S denies the allegations directed against it in Paragraph 51. G4S lacks knowledge

24   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

25   G4S and therefore denies them.

26          52.      G4S does not have knowledge or information sufficient to form a belief as to the

27   truth of the allegations in Paragraph 52 and therefore denies the allegations.

28                                                     -7-
                   ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                               IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1           53.     G4S does not have knowledge or information sufficient to form a belief as to the

 2   truth of the allegations in Paragraph 53 and therefore denies the allegations.

 3           54.     G4S denies the allegations directed against it in Paragraph 54. G4S lacks knowledge

 4   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 5   G4S and therefore denies them.

 6           55.     G4S denies the allegations directed against it in Paragraph 55. G4S lacks knowledge

 7   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 8   G4S and therefore denies them.

 9           56.     G4S denies the allegations directed against it in Paragraph 56. G4S lacks knowledge

10   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

11   G4S and therefore denies them.

12           57.     G4S does not have knowledge or information sufficient to form a belief as to the

13   truth of the allegations in Paragraph 57 and therefore denies the allegations.

14           58.     G4S denies the allegations directed against it in Paragraph 58. G4S lacks knowledge

15   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

16   G4S and therefore denies them.

17           59.     G4S denies the allegations directed against it in Paragraph 59. G4S lacks knowledge

18   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

19                                      G4S and therefore denies them.

20           60.     G4S denies the allegations directed against it in Paragraph 60. G4S lacks knowledge

21   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

22   G4S and therefore denies them.

23                         RESPONSE TO VAN TRANSPORT FROM FRESNO TO

24                              MESA VERDE DETENTION FACILITY

25          61.      G4S admits G4S employees and agents drove the following individuals in ICE

26   custody from Fresno to Bakersfield: Plaintiffs Floricel Liborio Ramos, Maria De Jesus Medina

27   Ramirez, Maria Valdovinos Diaz, and Yolanda Vallejo Medrano. G4S denies the balance of the

28                                                     -8-
                   ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                               IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1   allegations in Paragraph 61.

 2           62.     G4S denies the allegations directed against it in Paragraph 62. G4S lacks knowledge

 3   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 4   G4S and therefore denies them.

 5           63.     G4S denies the allegations directed against it in Paragraph 63. G4S lacks knowledge

 6   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 7   G4S and therefore denies them.

 8           64.     G4S denies the allegations directed against it in Paragraph 64. G4S lacks knowledge

 9   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

10   G4S and therefore denies them.

11           65.     G4S denies the allegations directed against it in Paragraph 65. G4S lacks knowledge

12   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

13   G4S and therefore denies them.

14           66.     G4S denies the allegations directed against it in Paragraph 66. G4S lacks knowledge

15   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

16   G4S and therefore denies them.

17           67.     G4S denies the allegations directed against it in Paragraph 67. G4S lacks knowledge

18   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

19   G4S and therefore denies them.

20           68.     G4S denies the allegations directed against it in Paragraph 68. G4S lacks knowledge

21   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

22   G4S and therefore denies them.

23                                   RESPONSE TO INJURIES SUFFERED

24          69.      G4S denies the allegations directed against it in Paragraph 69. G4S lacks knowledge

25   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

26   G4S and therefore denies them.

27          70.      G4S denies the allegations directed against it in Paragraph 70. G4S lacks knowledge

28                                                     -9-
                   ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                               IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 2   G4S and therefore denies them.

 3           71.     G4S denies the allegations directed against it in Paragraph 71. G4S lacks knowledge

 4   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 5   G4S and therefore denies them.

 6           72.     G4S denies the allegations directed against it in Paragraph 72. G4S lacks knowledge

 7   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 8   G4S and therefore denies them.

 9           73.     G4S denies the allegations directed against it in Paragraph 73. G4S lacks knowledge

10   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

11   G4S and therefore denies them.

12           74.     G4S denies the allegations directed against it in Paragraph 74. G4S lacks knowledge

13   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

14   G4S and therefore denies them.

15           75.     G4S denies the allegations directed against it in Paragraph 75. G4S lacks knowledge

16   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

17   G4S and therefore denies them.

18           76.     G4S denies the allegations directed against it in Paragraph 76. G4S lacks knowledge

19   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

20   G4S and therefore denies them.

21                              RESPONSE TO FLORICEL LIBORIO RAMOS

22          77.      G4S denies the allegations in Paragraph 77 of Plaintiffs' Complaint.

23          78.      G4S denies the allegations in Paragraph 78 of Plaintiffs' Complaint.

24          79.      G4S denies the allegations in Paragraph 79 of Plaintiffs' Complaint.

25          80.      G4S denies the allegations in Paragraph 80 of Plaintiffs' Complaint.

26                     RESPONSE TO MARIA DE JESUS MEDINA RAMIREZ

27          81.      G4S denies the allegations in Paragraph 81 of Plaintiffs' Complaint.

28                                                    -10-
                   ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                               IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1           82.     G4S denies the allegations in Paragraph 82 of Plaintiffs' Complaint.

 2           83.     G4S denies the allegations in Paragraph 83 of Plaintiffs' Complaint.

 3                            RESPONSE TO MARIA VALDOVINOS DIAZ

 4           84.     G4S denies the allegations in Paragraph 84 of Plaintiffs' Complaint.

 5           85.     G4S denies the allegations in Paragraph 85 of Plaintiffs' Complaint.

 6           86.     G4S denies the allegations in Paragraph 86 of Plaintiffs' Complaint.

 7                        RESPONSE TO YOLANDA VALLEJO MEDRANO

 8           87.     G4S denies the allegations in Paragraph 87 of Plaintiffs' Complaint.

 9           88.     G4S denies the allegations in Paragraph 88 of Plaintiffs' Complaint.

10           89.     G4S denies the allegations in Paragraph 89 of Plaintiffs' Complaint.

11           90.     G4S denies the allegations in Paragraph 90 of Plaintiffs' Complaint.

12                     RESPONSE TO CONTRACT BETWEEN ICE AND G4S

13           91.     Paragraph 91 states a legal conclusion to which no response is required. To the

14   extent a response is required, G4S denies the allegations in Paragraph 91.

15           92.     Paragraph 92 states a legal conclusion to which no response is required. To the

16   extent a response is required, G4S denies the allegations in Paragraph 92.

17           93.     Paragraph 93 states a legal conclusion to which no response is required. To the

18   extent a response is required, G4S denies the allegations in Paragraph 93.

19           94.     Paragraph 94 states a legal conclusion to which no response is required. To the

20   extent a response is required, G4S denies the allegations in Paragraph 94.

21                            RESPONSE TO RESPONDEAT SUPERIOR

22           95.     Paragraph 95 states a legal conclusion to which no response is required. To the

23   extent a response is required, G4S denies the allegations in Paragraph 95.

24                                    RESPONSE TO NEED FOR RELIEF

25           96.     G4S denies the allegations directed against it in Paragraph 96. G4S lacks knowledge

26   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

27   G4S and therefore denies them.

28                                                    -11-
                   ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                               IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1                                             RESPONSE TO COUNT I

 2                     (PLAINTIFF YOLANDA VALLEJO MEDRANO - ASSAULT)

 3           97.       G4S incorporates its responses to Paragraphs 1-96 of the Complaint as if set forth

 4   fully herein.

 5           98.       G4S denies the allegations in Paragraph 98 of Plaintiffs' Complaint.

 6           99.       G4S denies the allegations in Paragraph 99 of Plaintiffs' Complaint.

 7           100.      G4S denies the allegations in Paragraph 100 of Plaintiffs' Complaint.

 8           101.      G4S denies the allegations in Paragraph 101 of Plaintiffs' Complaint.

 9           102.      G4S denies the allegations in Paragraph 102 of Plaintiffs' Complaint.

10           103.      Because Paragraph 103 contains no factual allegations, no response is required. To

11   the extent a response is required, G4S denies that Plaintiffs are entitled to any relief from G4S.

12           104.      G4S denies the allegations directed against it in Paragraph 104. G4S lacks knowledge

13   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

14   G4S and therefore denies them.

15                                            RESPONSE TO COUNT II

16                    (PLAINTIFF YOLANDA VALLEJO MEDRANO - BATTERY)

17           105.      G4S incorporates its responses to Paragraphs 1-104 of the Complaint as if set forth

18   fully herein.

19           106.      G4S denies the allegations in Paragraph 106 of Plaintiffs' Complaint.

20           107.      G4S denies the allegations in Paragraph 107 of Plaintiffs' Complaint.

21           108.      G4S denies the allegations in Paragraph 108 of Plaintiffs' Complaint.

22           109.      G4S denies the allegations in Paragraph 109 of Plaintiffs' Complaint.

23           110.      G4S denies the allegations in Paragraph 110 of Plaintiffs' Complaint.

24           111.      Because Paragraph 111 contains no factual allegations, no response is required. To

25   the extent a response is required, G4S denies that Plaintiffs are entitled to any relief from G4S.

26           112.      G4S denies the allegations directed against it in Paragraph 112. G4S lacks knowledge

27   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

28                                                     -12-
                     ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                                 IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1   G4S and therefore denies them.

 2                                            RESPONSE TO COUNT III

 3      (ALL PLAINTIFFS - INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)

 4           113.       G4S incorporates its responses to Paragraphs 1-112 of the Complaint as if set forth

 5   fully herein.

 6           114.      Paragraph 114 states a legal conclusion to which no response is required. To the

 7   extent a response is required, G4S denies the allegations in Paragraph 114.

 8           115.      G4S admits that it transported detainees from WCDF to Mesa Verde for ICE. G4S

 9   denies the allegations directed against it in Paragraph 115. G4S lacks knowledge or information

10   sufficient to form a belief as to the truth of any allegations not addressing conduct by G4S and

11   therefore denies them.

12           116.      The allegations of Paragraph 116, including subparts i-xiii of the Complaint are so

13   lacking in context as to be unintelligible. To the extent a response is required, G4S denies the

14   allegations in Paragraph 116, subparts i-xiii.

15           117.      G4S denies the allegations set forth in Paragraph 117 of the Complaint, and denies

16   each subpart of Paragraph 117, i-v.

17           118.      G4S denies the allegations directed against it in Paragraph 118. G4S lacks knowledge

18   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

19   G4S and therefore denies them.

20           119.      Paragraph 119 states a legal conclusion to which no response is required. To the

21   extent a response is required, G4S denies the allegations in Paragraph 119.

22           120.      G4S denies the allegations set forth in Paragraph 120 of the Complaint, and denies

23   each subpart of Paragraph 120, i-ix.

24           121.      G4S denies the allegations in Paragraph 121 of Plaintiffs' Complaint.

25           122.      G4S denies the allegations in Paragraph 122 of Plaintiffs' Complaint.

26           123.      G4S denies the allegations directed against it in Paragraph 123. G4S lacks knowledge

27   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

28                                                      -13-
                     ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                                 IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1   G4S and therefore denies them.

 2           124.      Because Paragraph 124 contains no factual allegations, no response is required. To

 3   the extent a response is required, G4S denies that Plaintiffs are entitled to any relief from G4S.

 4           125.      G4S denies the allegations directed against it in Paragraph 125. G4S lacks knowledge

 5   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

 6   G4S and therefore denies them.

 7                                        RESPONSE TO COUNT IV

 8                                  (ALL PLAINTIFFS - NEGLIGENCE)

 9           126.      G4S incorporates its responses to Paragraphs 1-125 of the Complaint as if set forth

10   fully herein.

11           127.      Paragraph 127 states a legal conclusion to which no response is required. To the

12   extent a response is required, G4S denies the allegations in Paragraph 127.

13           128.      Paragraph 128 states a legal conclusion to which no response is required. To the

14   extent a response is required, G4S expected employees to comply with applicable law at all times in

15   supporting detainees in the custody of ICE. G4S denies the remaining allegations in Paragraph 128,

16   including 128, at subparts i-vii.

17           129.      Paragraph 129 states a legal conclusion to which no response is required. To the

18   extent a response is required, G4S expected employees to comply with applicable law at all times in

19   supporting detainees in the custody of ICE. G4S denies the remaining allegations in Paragraph 129.

20           130.      Paragraph 130 states a legal conclusion to which no response is required. To the

21   extent a response is required, G4S expected employees to comply with applicable law at all times in

22   supporting detainees in the custody of ICE. G4S denies the remaining allegations in Paragraph 130.

23           131.      Paragraph 131 states a legal conclusion to which no response is required. To the

24   extent a response is required, G4S expected employees to comply with applicable law at all times in

25   supporting detainees in the custody of ICE. G4S denies the remaining allegations in Paragraph 131.

26           132.      Paragraph 132 states a legal conclusion to which no response is required. To the

27   extent a response is required, G4S expected employees to comply with applicable law at all times in

28                                                     -14-
                     ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                                 IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1   supporting detainees in the custody of ICE. G4S denies the remaining allegations in Paragraph 132.

 2           133.      G4S denies the allegations set forth in Paragraph 133 of the Complaint, and denies

 3   each subpart of Paragraph 133, at subparts i-xi.

 4           134.      G4S denies the allegations set forth in Paragraph 134 of the Complaint, and denies

 5   each subpart of Paragraph 134, at subparts i-xvi.

 6           135.      G4S denies the allegations set forth in Paragraph 135 of the Complaint, and denies

 7   each subpart of Paragraph 135, at subparts i-ii.

 8           136.      G4S denies the allegations set forth in Paragraph 136 of the Complaint, and denies

 9   each subpart of Paragraph 136, at subparts

10           137.      G4S denies the allegations set forth in Paragraph 137 of the Complaint.

11           138.      Paragraph 138 states Plaintiffs' claim for damages. Because Paragraph 138 contain no

12   factual allegations, no response is required. To the extent a response is required, G4S denies that

13   Plaintiffs are entitled to any relief from G4S.

14           139.      G4S denies the allegations directed against it in Paragraph 139. G4S lacks knowledge

15   or information sufficient to form a belief as to the truth of any allegations not addressing conduct by

16   G4S and therefore denies them.

17                                        RESPONSE TO COUNT V

18         (NEGLIGENCE - NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS)

19           140.      G4S incorporates its responses to Paragraphs 1-139 of the Complaint as if set forth

20   fully herein.

21           141.      G4S admits Plaintiffs are all women who, while in ICE custody, were transported by

22   G4S on July 17 and July 18, 2017. G4S denies the balance of the allegations in Paragraph 141.

23            the allegations in Paragraph 141 of Plaintiffs' Complaint.

24           142.      G4S denies the allegations in Paragraph 142 of Plaintiffs' Complaint.

25           143.      G4S denies the allegations in Paragraph143 of Plaintiffs' Complaint.

26           144.      G4S denies the allegations in Paragraph 144 of Plaintiffs' Complaint.

27           145.      G4S denies the allegations in Paragraph 145 of Plaintiffs' Complaint.

28                                                      -15-
                     ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                                 IN RESPONSE TO PLAINTIFFS' COMPLAINT
         1           146.     G4S denies the allegations in Paragraph 146 of Plaintiffs' Complaint.

         2           147.     G4S denies the allegations in Paragraph 147 of Plaintiffs' Complaint.

         3           148.     G4S denies the allegations in Paragraph 148 of Plaintiffs' Complaint.

         4                               RESPONSE TO "PRAYER FOR RELIEF"

         5           Because this contains no factual allegations, no response is required. To the extent a

         6   response is required, G4S denies that Plaintiffs are entitled to any relief from G4S.

         7                                       AFFIRMATIVE DEFENSES

         8                                   FIRST AFFIRMATIVE DEFENSE

         9                                    (Failure to State A Cause of Action)

        10           Each purported cause of action of Plaintiffs' Complaint fails to allege facts sufficient to

        11   constitute a cause of action against G4S.

        12                                 SECOND AFFIRMATIVE DEFENSE
1.•

O       13                                                  (Immunity)
    \


U       14           G4S has immunity from this lawsuit.
ct!'
<1)
04
        15                                  THIRD AFFIRMATIVE DEFENSE

0       16                                           (Statute of Limitations)

        17           Plaintiffs seek relief barred by the applicable statute of limitations.

        18                                 FOURTH AFFIRMATIVE DEFENSE

        19                                                  (Privilege)

        20          The Complaint, and each purported cause of action therein, is barred because G4S's acts

        21   were justified and privileged under the law.

        22                                   FIFTH AFFIRMATIVE DEFENSE

        23                                           (Failure to Join Parties)

        24          Plaintiffs have failed to join parties that should be joined under Federal Rule of Civil

        25   Procedure 19.

        26                                       SIXTH AFFIRMATIVE DEFENSE

        27                                           (Acts of Third Parties)

        28                                                      -16-
                            ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                                        IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1           Plaintiffs' alleged injuries and damages, if any, were caused by the acts of a third party who

 2   has not been named a party to this action and over whom G4S had no control.

 3                                 SEVENTH AFFIRMATIVE DEFENSE

 4                                               (Lack of Standing)

 5           Plaintiffs lack standing to brings the claims asserted in the Complaint.

 6                                  EIGHTH AFFIRMATIVE DEFENSE

 7                                             (Unjust Enrichment)

 8           Plaintiffs would be unjustly enriched if they recovered from G4S any of the damages alleged

 9   in the Complaint.

10                                   NINTH AFFIRMATIVE DEFENSE

11                                                 (Justiciability)

12           Plaintiffs' claims are not justiciable.

13                                   TENTH AFFIRMATIVE DEFENSE

14                                               (Unclean Hands)

15           Plaintiffs have unclean hands.

16                                ELEVENTHAFFIRMATIVE DEFENSE

17                                                     (Laches)

18           Plaintiffs have unreasonably delayed their request for relief, to G4S's prejudice, such that

19   their claims are barred by the defense of laches.

20                                 TWELFTH AFFIRMATIVE DEFENSE

21                             (Acting in Good Faith, No Violation of the Law)

22                   The claims of Plaintiffs are barred by the fact that G4S acted reasonably and in good

23   faith at all times material herein, based on the relevant facts and circumstances known by G4S at the

24   time G4S so acted. G4S engaged in no conduct whatsoever which would constitute a violation of

25   any laws or regulations or a violation of any right or any duty owed to Plaintiffs.

26                              THIRTEENTH AFFIRMATIVE DEFENSE

27                                  (Reasonable or Exigent Circumstances)

28                                                       -17-
                  ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                              IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1          That at all times pertinent herein G4S employees and or it's agents performed their duties in

 2   a reasonable manner consistent with the exigent circumstances that emerged or existed at the time.

 3                            FOURTEENTH AFFIRMATIVE DEFENSE

 4                                     (Additional Defenses Reserved)

 5          G4S reserves the right to amend its Answer to Plaintiffs' Complaint to assert additional

 6   defenses, withdraw defenses, and/or add counterclaims as may become necessary after reasonable

 7   opportunity, or discovery has occurred, up through and including trial in this matter.

 8                                                 PRAYER

 9          WHEREFORE, G4S respectfully requests:

10      1. That Plaintiffs take nothing by the Complaint;

11      2. A dismissal of the Complaint with prejudice and an award of G4S's reasonable attorneys'

12          fees to the extent permitted by law;

13      3. Judgment in favor of G4S and against Plaintiffs;

14      4. Costs of suit herein; and

15          Such other and further relief, legal and equitable, that the Court may deem proper.

16                                            JURY DEMAND

17          G4S demands a trial by jury on all issues so triable.

18   Dated: June 12, 2019                          GORDON REES SCULLY MANSUKHANI, LLP
19
                                                   By:
20                                                                    /s/
21
                                                           Calvin E. Davis
22                                                         A. Louis Dorny
                                                           Attorneys for Defendant
23                                                         G4S SECURE SOLUTIONS (USA), INC.

24

25

26

27

28                                                       -18-
                  ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA) INC.
                              IN RESPONSE TO PLAINTIFFS' COMPLAINT
 1                                        PROOF OF SERVICE
 2                           Ramos v. G4s Secure Solution (USA), Inc., et al.,
 3                                      Case No. 3:19-cv-2757

 4                                          ROOF OF SERVICE

 5          I am employed in the County of Los Angeles, State of California. I am over the age of 18
     and not a party to the within action. My business address is 633 West Fifth Street, 52nd Floor,
 6   Los Angeles, California 90071.
 7
             On June 12, 2019, I served the following document described as * on all interested
 8   parties in this action by placing [X] a true copy [ ] the original thereof enclosed in sealed
     envelopes addressed as follows:
 9
      ANSWER AND JURY DEMAND OF DEFENDANT G4S SOLUTIONS (USA), INC. IN
10                  RESPONSE TO PLAINTIFFS' COMPLAINT
11           (BY MAIL) I am "readily familiar" with the firm's practice of collection and processing
     [
12   correspondence by mailing. Under that practice it would be deposited with U.S. postal service
     on that same day with postage fully prepaid at Los Angeles, California in the ordinary course of
13   business. I am aware that on motion of the party served, service is presumed invalid if postal
     cancellation date or postage meter date is more than one day after date of deposit for mailing in
14   affidavit.
15   [ ]    (BY FACSIMILE) The facsimile machine I used complied with Rule 2003(3) and no
16   error was reported by the machine. Pursuant to California Rules of Court, Rule 2008(e)(4), a
     copy of said transmission report is attached hereto.
17
     [ ]      (BY OVERNIGHT DELIVERY/COURIER) I deposited such envelope in a box or
18   facility regularly maintained by the express service carrier in an envelope or package designated
     by the express service carrier with delivery fees provided for.
19

20   [ X ] (BY ELECTRONIC MAIL) I caused the above-entitled document to be served through
     the United States District Court addressed to all parties appearing on the Court's electronic mail
21   service list for the above-entitled case.

22           I declare that I am employed in the office of a member of the bar of this Court at whose
     direction this service was made.
23
            Executed on June 12, 2019, at Los Angeles, California.
24

25

26

27
                                                                         Irene Rodriguez
28

                                                      1
                                     SERVICE LIST

              Thomas Brad Benson, et al., v Millie and Severson, Inc., et al.,
                                Case No. BC638719



Neel Chatterjee                                  T: 650 752-3100
Andrew Ong                                       F: 650 853-1038
GOODWIN PROCTER LLP                              nchatterjee@goodwindlaw.com
601 Marshall Street                              aong@goodwinlaw.com
Redwood City, CA 94063


Hayes P. Hyde                                    T: 415 733-6000
GOODWIN PROCTER LLP                              F: 415-677-9041
Three Embarcadero Center                         hhyde@goodwinlaw.com
San Francisco, CA 94111


Vasudha Talla                                    T: 415 621-2493
Jamie L. Crook                                   F: 415 255-8437
AMERICAN CIVIL LIBERTIES UNION                   vtalla@aclunc.org
FOUNDATION OF NORTHERN                           jcook@aclunc.org
CALIFORNIA
39 Drumm Street
San Francisco, CA 94111

Andrea Scripa                                    T: 212 459-7073
GOODWIN PROCTER LLP                              F: 617 321-4418
The New York Times Building                      ascripa@goodwinlaw.com
620 Eight Avenue
New York, NY 10018




                                             2
